Exhibit 10.5

 

NOTICE OF GRANT OF [INCENTIVE/NON-QUALIFIED] STOCK OPTION AWARD

PRIMO WATER CORPORATION
2019 OMNIBUS LONG-TERM INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Primo Water Corporation (the “Company”)
hereby grants, pursuant to the provisions of the Company’s 2019 Omnibus
Long-Term Incentive Plan (the “Plan”), to the Optionee designated in this Notice
of Grant of [Incentive/Non-Qualified] Stock Option Award (the “Notice”) an
option to purchase the number of shares of the Common Stock of the Company set
forth in the Notice (the “Shares”), subject to certain restrictions as outlined
below in this Notice and the additional provisions set forth in the attached
Terms and Conditions of Stock Option Award (collectively, the “Agreement”).

 

Optionee:[__________]

Type of Option: [Incentive/Non-Qualified] Stock Option

Exercise Price per Share: $____

Date of Grant: ____________

Total Number of
Shares Granted: _______

Expiration Date: ____________

Vesting Schedule: Subject to the Terms and Conditions and the provisions of the
Plan, this Option shall vest and become exercisable, in accordance with the
following schedule, in the event the Optionee does not have a Separation from
Service prior to the applicable vesting date:

 

Date of Vesting

First Anniversary of Grant Date
Second Anniversary of Grant Date
Third Anniversary of Grant Date

 

 

Cumulative Amount Vested

33-1/3%

66-2/3%

100%

If the number of Shares subject to this Option vesting as of a vesting date is a
fractional number, the number vesting will be rounded down to the nearest whole
number with any fractional portion carried forward.

Acceleration of Vesting: Notwithstanding the foregoing Vesting Schedule, the
Option shall be deemed fully vested and exercisable in the event of the
Optionee’s death or Disability. Further, vesting of the Option shall be
accelerated in accordance with the terms of any applicable employment, change in
control or similar agreement between the Optionee and the Company or an
Affiliate which is in effect during the Term (the “Employment Agreement”).

Exercise After Separation from Service:

Separation from Service for any reason other than death, Disability or for
Cause: any non-vested portion of the Option expires immediately and any vested
portion of the Option remains exercisable for [thirty (30) days] following the
Separation from Service;

 

Separation from Service due to death or Disability: the entire Option, including
any non-vested portion for which vesting is accelerated above, is exercisable by
the Optionee (or the Optionee’s beneficiary in the event of the Optionee’s
death) for [twelve (12) months] following the Optionee’s Separation from
Service;

 

Separation from Service for Cause: the entire Option, including any vested and
non-vested portion, expires immediately upon Separation from Service.

 

In no event may this Option be exercised after the Expiration Date as provided
above.

 

 

--------------------------------------------------------------------------------

 

 

By signing below, the Optionee agrees that this [Incentive/Non-Qualified] Stock
Option Award is granted under and governed by the terms and conditions of the
Company’s 2019 Omnibus Long-Term Incentive Plan and the attached Terms and
Conditions.

 

Optionee   Primo Water Corporation                   By:           Title:    
Date:     Date:    

  

2

--------------------------------------------------------------------------------

 

 

TERMS AND CONDITIONS OF STOCK OPTION AWARD

 

1.    Grant of Option. The Option granted to the Optionee and described in the
Notice of Grant is subject to the terms and conditions of the Plan, which is
incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award.

 

The Board of Directors of the Company has authorized and approved the 2019
Omnibus Long-Term Incentive Plan (the “Plan”), which has been approved by the
stockholders of the Company. The Committee has approved an award to the Optionee
of a number of shares of the Company’s Common Stock, conditioned upon the
Optionee’s acceptance of the provisions set forth in the Notice and these Terms
and Conditions within 60 days after the Notice and these Terms and Conditions
are presented to the Optionee for review. For purposes of the Notice and these
Terms and Conditions, any reference to the Company shall include a reference to
any Affiliate.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code. Nevertheless, to the extent that the Option fails to meet the
requirements of an ISO under Section 422 of the Code, this Option shall be
treated as a Non-qualified Stock Option (“NSO”).

 

The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed. Further, the Company may modify the Plan
and this Award to the extent necessary to fulfill this intent.

 

2.    Exercise of Option.

 

(a)     Right to Exercise. This Option shall be exercisable, in whole or in
part, during its term in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this
Agreement. No Shares shall be issued pursuant to the exercise of an Option
unless the issuance and exercise comply with applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares. The Committee may, in its discretion and pursuant to its
administrative authority under Section 3.1 of the Plan, (i) accelerate vesting
of the Option, or (ii) extend the applicable exercise period of the Option.

 

(b)     Method of Exercise. The Optionee may exercise the Option by delivering
an exercise notice in a form approved by the Company (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.

 

3.     Method of Payment. If the Optionee elects to exercise the Option by
submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Committee may
accept, in its discretion, payment in any of the following forms, or a
combination of them:

 

(a)     cash or check;

 

(b)     a “net exercise” under which the Company reduces the number of shares of
Common Stock issued upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate Exercise Price and any
applicable withholding, or such other consideration received by the Company
under a cashless exercise program approved by the Company in connection with the
Plan;

 

1

--------------------------------------------------------------------------------

 

 

(c)     surrender of other shares of Common Stock owned by the Optionee which
have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the exercised Shares and any applicable withholding; or

 

(d)     any other consideration that the Committee deems appropriate and in
compliance with applicable law.

 

4.    Restrictions on Exercise. This Option may not be exercised if the issuance
of the Shares upon exercise or the method of payment of consideration for those
shares would constitute a violation of any applicable law, regulation or Company
policy.

 

5.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee [;
provided, however, that the Optionee may transfer the Option (i) pursuant to a
qualified domestic relations order (as defined by the Code or the rules
thereunder) or (ii) to any Family Member of the Optionee in accordance with
Section 17.11.2 of the Plan by delivering to the Company a Notice of Assignment
in a form acceptable to the Company. No transfer or assignment of the Option to
or on behalf of a Family Member under this Section 5 shall be effective until
the Company has acknowledged such transfer or assignment in writing].1 The terms
of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

6.    Term of Option. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Agreement.

 

7.    Withholding.

 

(a)     The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Optionee with respect to the Option Award.

 

(b)     The Optionee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 17.3 of the Plan.

 

(c)     Subject to any rules prescribed by the Committee, the Optionee shall
have the right to elect to meet any withholding requirement, or the Company may
require such obligations (up to maximum statutory rates) to be satisfied, in
whole or in part, (i) by having withheld from this Award at the appropriate time
that number of whole shares of common stock whose Fair Market Value is equal to
the amount of any taxes required to be withheld with respect to such Award, (ii)
by direct payment to the Company in cash of the amount of any taxes required to
be withheld with respect to such Award or (iii) by a combination of shares and
cash.

 

8.    Defined Terms. Capitalized terms used but not defined in the Notice and
these Terms and Conditions shall have the meanings set forth in the Plan, unless
such term is defined in any employment or similar agreement between the Optionee
and the Company or an Affiliate. Any terms used in the Notice and these Terms
and Conditions, but defined in an employment or similar agreement with the
Optionee are incorporated herein by reference and shall be effective for
purposes of the Notice and these Terms and Conditions without regard to the
continued effectiveness of such employment or similar agreement.

 

--------------------------------------------------------------------------------

1 Language to be included in NSO Option Award.

 

2

--------------------------------------------------------------------------------

 

 

9.    Optionee Representations. The Optionee hereby represents to the Company
that the Optionee has read and fully understands the provisions of the Notice,
these Terms and Conditions and the Plan and the Optionee’s decision to
participate in the Plan is completely voluntary. Further, the Optionee
acknowledges that the Optionee is relying solely on his or her own advisors with
respect to the tax consequences of this Stock Option Award.

 

10.  Regulatory Limitations on Exercises. Notwithstanding the other provisions
of this Agreement, the Committee shall have the sole discretion to impose such
conditions, restrictions and limitations (including suspending the exercise of
the Option and the tolling of any applicable exercise period during such
suspension) on the issuance of Common Stock with respect to this Option unless
and until the Committee determines that such issuance complies with (i) any
applicable registration requirements under the Securities Act or the Committee
has determined that an exemption therefrom is available, (ii) any applicable
listing requirement of any stock exchange on which the Common Stock is listed,
(iii) any applicable Company policy or administrative rules, and (iv) any other
applicable provision of state, federal or foreign law, including foreign
securities laws where applicable.

 

11.  Miscellaneous.

 

(a)     Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

 

(b)     Waiver. The waiver by any party hereto of a breach of any provision of
the Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.

 

(c)     Entire Agreement. These Terms and Conditions, the Notice, the Plan and
any applicable Employment Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof.

 

(d)     Binding Effect; Successors. These Terms and Conditions shall inure to
the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

(e)     Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of North
Carolina without giving effect to the principles of conflicts of law, provided
that the provisions set forth herein that are required to be governed by the
Delaware General Corporation Law shall be governed by such law.

 

(f)     Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

3

--------------------------------------------------------------------------------

 

 

(g)     Conflicts; Amendment. The provisions of the Plan are incorporated in
these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. Further, in the event of any conflict between the provisions
of this Agreement and any Employment Agreement, the provisions of such
Employment Agreement shall control. The Agreement may be amended at any time by
the Committee, provided that no amendment may, without the consent of the
Optionee, materially impair the Optionee’s rights with respect to the Option.

 

(h)     No Right to Continued Employment. Nothing in the Notice or these Terms
and Conditions shall confer upon the Optionee any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Optionee’s employment or service at any time.

 

(i)     Further Assurances. The Optionee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.

 

4

 